Citation Nr: 1126582	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  08-16 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a back disability, claimed as secondary to pes planus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from April 1953 to March 1955.

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified before the undersigned Veterans Law Judge at the RO in November 2010.  A transcript of his hearing has been associated with the record.

In December 2010 the instant issue was remanded for additional action by the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no evidence of a current back disability.

2.  A back disability is unrelated to the service-connected pes planus.


CONCLUSION OF LAW

A back disability is not proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in December 2010 advised the Veteran of the evidence necessary to establish service connection on a secondary basis.  The Veteran was invited to identify or submit evidence of a back disability and its relationship to his service-connected pes planus.  The Veteran was told how VA would assist him in obtaining additional relevant evidence.  He was advised of the manner in which VA determines disability ratings and effective dates.

Except as discussed below, the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, the Board notes that identified records have been associated with the claims file.  The Veteran has been afforded the opportunity to testify before the undersigned.  The Veteran has not identified any additional evidence or information which could be obtained to substantiate his claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

The Board acknowledges that the Veteran has not been afforded VA medical examinations with respect to this claim.  However, the Board finds that a VA examination is not necessary in order to decide this claim.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

In this case, despite being advised to do so, the Veteran has neither identified nor submitted evidence showing a current back disability.  As will be discussed below, the diagnosis of a back disability and the possibility of a relationship between this claimed disability and his pes planus is a complex medical question that is beyond the competence of the Veteran as a lay person.  Thus, his own contentions in that regard are not probative, and cannot serve to suggest the existence of a current back disability or an association to the service-connected pes planus so as to satisfy the requirements of McLendon.  Accordingly, a VA examination is not warranted.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2010).  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that there was a recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service- connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claims were filed before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

In his March 2006 claim, the Veteran stated that he had a back problem due to his flat feet.  He did not identify treatment for the claimed disability.  

None of the correspondence of record from the Veteran provides any information regarding a back disability.  At his November 2010 hearing, the Veteran did not offer testimony relating to this claimed disability.

VA treatment records are negative for any findings or treatment pertaining to the Veteran's back.

As noted, the Veteran was advised in December 2010 of the evidence necessary to establish service connection for the claimed back disability on a secondary basis.  The Veteran did not respond.

Having carefully reviewed the record, the Board has determined that service connection is not warranted for a back disability.  Initially, the Board notes that the Veteran has not contended that this claimed disability is directly related to service.  Rather, he asserts that it is due to his service connected pes planus.

For purposes of establishing secondary service connection, there is post-service medical evidence of pes planus for which the Veteran is in receipt of service connection.  However, the Veteran has neither offered evidence showing a current back disability nor that which indicates that the claimed disability is related to his pes planus.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has considered the Veteran's single statement indicating that he has a back disability that is related to pes planus.  The Veteran is certainly competent to report the onset of symptoms and the circumstances surrounding such.  However, the Board finds that the Veteran is not competent to state whether he has a current back disability and if so, whether such is related to the service-connected pes planus.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the diagnosis and etiology of this claimed disability is far too complex a medical question to lend itself to the opinion of a layperson.

In light of the above discussion, the Board must conclude that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disability, and there is no doubt to be resolved.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for a back disability is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


